UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended September 30, 2007 000-32745 Commission File Number SHEARSON FINANCIAL NETWORK, INC. (Exact name of Registrant as Specified in its Charter) Nevada 88-0471353 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89052 (Address of Principal Executive Offices including Zip Code) (702) 547-7300 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date 4,689,988 shares of Common Stock outstanding as of September 30, 2007 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form l0-QSB, or any amendment to this Form 10-QSB Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes ¨ No x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x 1 SHEARSON FINANCIAL NETWORK, INC. FORM 10-QSB September 30, 2007 TABLE OF CONTENTS PART 1 – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheet As of September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Cash Flows For the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statement of Stockholders’ Equity 6 Notes to Consolidated Financial Statements 7 Item 2. Management Discussions and Analysis and Plan of Operations 12 Item 3. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Under Senior Securities 17 Item 4. Submission of Matters to a vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ (64,651 ) $ 9,032 Loans available for sale 19,760,396 Loan sale receivable 1,115,328 Accounts receivable 1,281,847 1,587,419 Prepaid and other current assets 31,981 114,068 Total current assets 2,364,505 21,470,915 Property and equipment, net 995,433 1,417,227 Other assets: Goodwill 6,709,937 6,709,937 Other assets, net 962,472 1,184,946 Total other assets 7,672,409 7,894,883 Total assets $ 11,032,347 $ 30,783,025 Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ 918,482 $ 1,035,525 Bridge notes payable 1,046,612 1,200,000 Stock subscription payable 20,000 20,000 Interest payable 658,814 356,426 Notes payable 850,276 830,176 Notes payable – related party 102,010 227,009 Line of credit 19,426,568 Total current liabilities 3,596,194 23,095,704 Long-term liabilities: Long term-debt, net of current portion 1,000,000 1,000,000 Total long-term liabilities 1,000,000 1,000,000 Total liabilities 4,596,194 24,095,704 Minority shareholder interest 140,293 253,430 Stockholders' equity: Common stock, $0.001 par value, 300,000,000 shares authorized, 4,689,988 and 289,942,886 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 4,690 289,943 Preferred Stock, $0.01 par value, 15,000,000 shares authorized 10,500 shares issued and outstanding at September 30, 2007 and December 30, 2006, respectively 4,250,000 4,250,000 Additional paid-in capital 29,298,321 27,968,189 Accumulated deficit (27,257,151 ) (26,074,241 ) Total stockholders' equity 6,295,860 6,433,891 Total liabilities and stockholders' equity $ 11,032,347 $ 30,783,025 The accompanying notes are an integral part of these financial statements 3 Table of Contents SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Revenues: Loan origination and sale ofmortgage loans $ 1,128,069 $ 4,846,648 $ 3,932,105 $ 6,579,689 Cost of sales 5,155 1,619,603 479,688 2,158,545 Gross profit 1,122,914 3,227,046 3,452,,417 4,421,143 Expenses Salary, wages and payroll taxes 225,724 1,078,193 1,439,829 2,645,382 Selling, general and administrative 168,443 919,484 885,205 1,476,421 Professional fees 95,300 1,603,217 543,747 3,248,703 Depreciation expense 142,768 153,676 421,794 461,028 Total expenses 632,235 3,754,570 3,290,576 7,831,533 Income (loss ) from operations 490,680 (527,524 ) 161,841 (3,410,390 ) Other (expense) income Interest expense (116,676 ) (86,922 ) (284,156 ) (184,855 ) Debt discount expense (83,029 ) (248,175 ) Forgiveness of debt 2,668,216 7,818,216 Loss on sale of mortgage loans (939,055 ) (925,556 ) Total other (expense) income (1,138,761 ) 2,581,293 (1,457,887 ) 7,633,361 Income (loss) before minority shareholder interest (648,081 ) 2,053,769 (1,296,046 ) 4,222,971 Loss applicable to minority shareholder interest 75,743 134,943 113,118 134,943 Net income (loss) applicable to common shareholders $ (723,824 ) $ 1,918,827 $ (1,182,908 ) $ 4,088,028 Net income (loss) per share, basic and diluted $ (0.30 ) $ 0.02 $ (0.49 ) $ 0.04 Net loss per common share, applicable to common shareholders, basic and diluted $ (0.30 ) $ 0.02 $ (0.49 ) $ 0.04 Weighted average number of common shares outstanding, basic and diluted 2,438,168 117,786,112 2,317,338 99,734,721 The accompanying notes are an integral part of these financial statements 4 Table of Contents SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from operating activities: Net (loss) income $ (1,182,908 ) $ 4,088,028 Adjustments to reconcile net loss from operations to net cash used in operations: Depreciation 421,794 461,028 Stock based expenses 810,791 3,401,230 Forgiveness of debt (7,818,216 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (809,757 ) (753,915 ) (Increase) decrease in mortgage loans held for sale 19,760,396 (31,295,926 ) (Increase) decrease in loan receivable (741,552 ) (Increase) decrease in unamortized debt discount 82,087 72,933 (Increase) decrease in prepaid expenses (60,485 ) (Increase) decrease in goodwill (5,259,600 ) (Increase) decrease in other assets 222,474 (927,007 ) Increase (decrease) in accounts payable and accrued expenses 117,044 (491,827 ) Increase (decrease) in interest payable 302,388 167,126 (Increase) decrease in minority shareholder interest (113,137 ) 223,976 Net cashprovided by (used for) operating activities 19,611,172 (38,934,146 ) Cash flows from investing activities: Purchase of fixed assets (415,675 ) Net cash used in investing activities (415,675 ) Cash flows from financing activities: Net (payments) advances on lines of credit (19,426,568 ) 30,798,850 Proceeds from notes payable 1,402,010 Payments of notes payable (258,287 ) (475,000 ) Issuance of stock for settlement of payable 409,890 Beneficial debt conversion feature 927,007 Increase in capital for Allstate acquisition 1,920,000 Exercise of warrant (1,726 ) Issuance of preferred stock 4,250,000 Issuance of stock for debt settlement 5,850 Issuance of common stock 202,568 Net cash (used for) provided byfinancing activities (19,684,855 ) 39,479,999 Net increase in cash and cash equivalents (73,683 ) 130,178 Cash and cash equivalents, beginning of period 9,032 21,401 Cash and cash equivalents, end of period $ (64,651 ) $ 151,579 Supplemental disclosure of cash flow information Interest paid $ 114,061 $ The accompanying notes are an integral part of these financial statements 5 Table of Contents SHEARSON FINANCIAL NETWORK, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE YEAR ENDED DECEMBER 31, 2, 2007 Additional Total Stockholders’ Common Stock Preferred Stock Paid in Accumulated Equity Shares Amount Shares Amount Capital Deficit (Deficit) Balance December 31, 2006 (1) 3,328,743 $ 3,329 10,500 $ 4,250,000 $ 28,258,632 $ (26,074,241 ) $ 6,433,890 Stock issued for services 394,601 395 516,744 517,138 Stock issued for debt 537,969 538 347,779 348,317 Stock issued for AP settlement 53,675 54 100,540 100,594 Stock issued for compensation 375,000 375 74,625 75,000 Net loss (1,182,908 ) (1,182,908 ) Balance September 30, 2007 4,689,988 $ 765,942 10,500 $ 4,250,000 $ 29,298,320 $ (27,257,149 ) $ 6,292,031 (1)OnAugust 10, 2007, the Company’s Board of Directors approved a resolution to decrease the number of shares authorized from 1,000,000,000 to 300,000,000, and to split each 200 outstanding share of common stock into 1 shares of common stock.This adjustment is retroactively reflected in the December 31, 2006 balance. The accompanying notes are an integral part of these financial statements 6 Table of Contents SHEARSON FINANCIAL NETWORK, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (1) Basis of Presentation: In the opinion of management, the accompanying unaudited condensed consolidated interim financial statements reflect all adjustments (consisting of only normal and recurring adjustments) necessary to present fairly the financial position of Shearson Financial Network Inc. (the "Company"), as of September 30, 2007, and the results of its operations and cash flows for the nine-month period ended September 30, 2007 and 2006. The results of operations for such interim periods are not necessarily indicative of the results for a full year. The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and with instructions to Form10-QSB and, accordingly, do not include all disclosures required by accounting principles generally accepted in the United States of America. The condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes to the audited consolidated financial statements included in the Company's Form10-KSB registration report for the period ending December 31, 2006 filed with the Securities and Exchange Commission. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. Although the Company has shown a profit for the year ended December 31, 2006 of $2.8 million, the Company has suffered recurring losses from operations and has an accumulated deficit of $29,298,320 as of September 30, 2007, which raises substantial doubt about the Company's ability to continue as a going concern. Management currently believes that cash flows from operationsare sufficient to meet the Companys current liquidity and capital needs through fiscal 2007 however, managementmay seek equity funding from the public capital markets.However we are currently exploring possible other liquidity sources. The Company has expanded its loan servicing operations and has contracted with several mortgage pool owners to service pools of loans. This provides additional sources of revenue to theCompany.Future offerings are probable in order to fund the acquisition growth by the Company. (2) Principles of Consolidation: The consolidated financial statements include the accounts of Shearson Financial Network, the accounts of Shearson Home Loans and Allstate Home Loans, Inc, of which the Company, on July 29, 2006, acquired 85% of the outstanding common stock through a stock exchange.The minority shareholder interest of 15% of Allstate Home Loans amounts to $113,138 which is reflected on the accompanying consolidated balance sheet.All significant inter-company accounts and transactions have been eliminated. (3) Earnings per Share Earnings per share have been calculated based upon the weighted average number of common shares outstanding during both reporting periods. (4) Stock Issued for Services: The Company accounts for equity instruments issued to non-employees in accordance with the provisions of SFAS No.123 and Emerging Issues Task Force (“EITF”) Issue No.96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued whichever is more reliably measurable. The measurement date of the fair value of the equity instrument issued is the earlier of the date on which the counter party’s performance is complete or the date on which it is probable that performance will occur. For the nine months ended September 30, 2007, the amounts that have been charged against income for those services were approximately $810,791. 7 Table of Contents SHEARSON FINANCIAL NETWORK, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (5) Promissory Note Conversion Agreement On January 29, 2007, the Company entered into a Promissory Note Conversion Agreement in the amount of $141,780 with La Jolla Cove Investors, Inc., (“LJCI”). The parties have no material relationship with the Company or its affiliates other than in respect to the material definitive agreement.Each of LJCI and Shearson agree that each Promissory Note shall be converted or exchanged (each, a “Conversion”), in whole, up to the full principal balance thereof, into shares of the common stock of Shearson (the “Shearson Common Stock”) (calculated as to each such conversion to the nearest 1/100th of a share), within 60 days from the date of LJCI’s purchase of the Promissory Note. The number of shares of Shearson Common Stock into which the Promissory Notes may be converted is equal to the dollar amount of the Promissory Note being converted divided by the Conversion Price. The Conversion Price shall be equal to 82% of the average of the volume weighted average price of the shares of the Shearson Common Stock during the five trading days prior to LJCI’s election to convert. The Conversion Notice shall constitute a contract between LJCI and Shearson, whereby LJCI shall be deemed to subscribe for the number of shares of Shearson Common Stock which it will be entitled to receive upon such Conversion and, in payment and satisfaction of such subscription, to surrender the Promissory Note and to release Shearson from all liability thereon (except if and to the extent that any principal amount of the Promissory Note remains unconverted).As of September 30, 2007, 507,969 shares were converted for a value of $328,838. (6) Convertible Debenture: On September 30, 2006, we entered into a Securities Purchase Agreement with AJW Partners, LLC ("Partners"), AJW Offshore, Ltd. ("Offshore"), AJW Qualified Partners, LLC ("Qualified") and New Millennium Capital Partners, II, LLC ("Millennium") for the sale of (i) $1,500,000 in secured convertible notes and (ii) warrants to purchase 30,000,000 shares of the Company's common stock. Partners, Offshore, Qualified and Millennium are collectively referred to as the "Purchasers".The Purchasers are obligated to provide the Company with the funds as follows:$500,000 was disbursed at closing; $500,000 was disbursed, within five days of filing a registration statement covering the number of shares of common stock underlying the secured convertible notes and the warrants; and $500,000 will be disbursed within five days of the effectiveness of the registration statement subject to the terms and conditions of the Securities Purchase Agreement.The proceeds of the offering have been and will be used for general corporate purposes and working capital. The secured convertible notes bear interest at 6%, unless our common stock is greater than $0.025 per share for each trading day of a month, in which event no interest is payable during such month.The Company begins to accrue interest on the notes on the date that the Company receives the proceeds for such note.As of September 30, 2007, the Company has accrued interest of $152,877, accrued from the dates of the respective disbursements of June 30, 2006 and July 24, 2006.As of September 30, 2007, the Company has not made any interest payments (either in stock or in cash, on the notes.The secured convertible notes mature three years from the date of issuance, and are convertible into our common stock, at the Purchasers' option, at a 50% discount to the average of the three lowest trading prices of the common stock during the 20 trading day period prior to conversion. Any amount of principal or interest, which is not paid when due shall bear interest at a rate of 15% per annum from the due date until it is paid (the “Default Interest Rate”) The full principal amounts of the secured convertible notes are due upon a default under the terms of secured convertible notes. In addition, we granted the Purchasers a security interest in substantially all of our assets. Pursuant to an amendment to the registration rights agreement, dated July 19, 2006, between us and the selling shareholders, we are required to file a registration statement with the Securities and Exchange Commission within 30 days of closing, which will include 100% of the common stock underlying the secured convertible notes. If the registration statement is not declared effective within 165 days from the date of closing, an event of default shall have occurred. On November 18, 2006, the registration statement had not become effective, which created an event of default.The default interest rate charged on the outstanding balance is 15%.The Company continues its efforts towards the registration becoming effective. The Company has determined the Notes contains a beneficial conversion feature and qualifies for treatment under Emerging Issue Task Force No. 00-27.The estimated fair value of the detachable warrants of $421,166 has been determined using Black-Scholes option pricing model using the following assumptions: stock price volatility ranging from 340% to 343%, risk free interest rate of 5.15%; dividend yield of 0% and 3 year term.The face amount of the Notes of $1,000,000 was proportionately allocated to the Notes and the warrants in the amount of $704,162 and $295,838, respectively.The Notes’ proportionate allocated value of $704,162 was then further allocated between the Notes and the beneficial conversion feature, which the entire remaining value of $704,162 was allocated to the beneficial conversion feature.The combined total value of the warrant and beneficial conversion feature of $1,000,000 has been accounted for as a debt discount which is being amortized and treated as interest expense over the term of the Notes.For the nine months ended September 30, 2007, the Company amortized a total of $248,175. 8 Table of Contents SHEARSON FINANCIAL NETWORK, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (7) Warehouse Line of Credit: The mortgage banking industry has undergone a severe restriction of its credit facilities available to mortgage bankers due to the collapse of the sub-prime loan market. Financial institutions, such as warehouse lenders, have responded by raising the capital costs necessary to bank a loan in their facility. These increases make the costs of banking a loan substantially more expensive and has an adverse affect on the Company's liquidity. On February 2, 2007 Allstate Funding ceased its use of the warehouse credit facility provided by RFC. This decision was made due to the increasing fees and charges RFC was imposing on active sub-prime loans on the credit line and a declining secondary purchase market for those loans. Allstate elected to terminate its wholesale banking business and focus on retail loan brokerage origination. This operational change due to the industry colapse of sub-prime lending, eliminated the need for a warehouse credit facility. Allstate then focused on the reduction of loans on the RFC line by re-financing those loans via brokerage or outright sale to other sources. As of September 30, 2007 the credit facility with RFC had been eliminated. On August 1, 2007 Warehouse One noticed Allstate Funding that it would be discontinuing its warehouse banking business and all loans on its line of credit needed to be sold by August 31, 2007. Allstate began to liquidate the line and as of September 30, 2007 the remaining balance on the line was $0. (8) Related-Party Transactions: On January 21, 2005, the Company borrowed $125,000 from its Chief Financial Officer, Wayne Bailey.On May 14, 2007, the Company elected to exchange 6,000,000 shares of its common stock at the closing market price of$0.006, or $36,300 towards repayment of the loan.Since Mr. Bailey is no longer an officer of the Company the Company has reclassed the note as it is no longer a related party transaction. On January 11, 2006, Joseph Cosio-Barron, the Company’s President advanced the Company $75,000 and on January 31, 2006 advanced an additional $27,001, for a total of $102,010.The advances are in the form of a demand note which incurs interest at a rate of 10% per annum. 9 Table of Contents (9) Business Consolidation: SHEARSON FINANCIAL NETWORK SEPTEMBER 30, 2007 Shearson Shearson Home Loans Financial Consolidated Assets Current assets: Cash and cash equivalents $ (64,651 ) $ - $ (64,651 ) Mortgage loans held for sale - - - Accounts receivable and receivables from loans sold, net 2,397,176 - 2,397,176 Due to from parent/subsidiary - - - Prepaid and other current assets 31,981 25,701 57,681 Total current assets 2,364,505 25,701 2,390,206 Property and equipment, net 583,760 411,673 995,433 Other assets: Goodwill - 6,709,937 6,709,937 Other assets 4,207,660 936,771 5,144,431 Total other assets 4,207,660 7,646,708 11,854,368 Total assets $ 7,155,925 $ 8,084,082 $ 15,240,007 Liabilities and Stockholders' Equity Liabilities Current liabilities: Accounts payable and accrued expenses $ 389,288 $ 529,194 $ 918,482 Due to from parent/subsidiary - - - Stock subscription payable - 4,227,660 4,227,660 Bridge notes payable - 1,046,612 1,046,612 Accrued interest payable 248,784 410,030 658,814 Notes payable 73,181 777,096 850,276 Notes payable - related party - 102,010 102,010 Line of credit - - - Total current liabilities 711,253 7,092,601 7,803,854 Long term liabilities Long term debt, net of current portion - 1,000,000 1,000,000 Total long term liabilities - 1,000,000 1,000,000 Total liabilities 711,253 8,092,601 8,803,854 Minority shareholder interest 140,293 - 140,293 Stockholders' equity: Common stock, $0.001 par, 500,000,000 authorized 290,287,210 issued and outstanding - 4,690 4,690 Preferred Stock, $0.01 par, 15,000,000 authorized 10,500 issued and outstanding - 4,250,000 4,250,000 Additional paid-in capital - 29,298,321 29,298,321 Accumulated earnings (deficit) 6,304,379 (33,561,530 ) (27,257,150 ) Total stockholders' equity 6,304,379 (8,519 ) 6,295,860 Total liabiltiies and stockholders' equity $ 7,155,925 $ 8,084,082 $ 15,240,007 10 Table of Contents (9) Business Consolidation (Continued) SHEARSON FINANCIAL NETWORK FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 Shearson Shearson Home Loans Financial Consolidated Revenues: Loan origination and sale of mortgage loans $ 3,932,105 $ - $ 3,932,105 Cost of Sales 479,688 - 479,688 Gross Profit 3,452,417 - 3,452,417 Expenses: Salary & payroll taxes 770,543 669,286 1,439,829 Professional fees 82,218 461,529 543,747 Selling, general and administrative 582,643 302,562 885,205 Depreciation expense 249,335 172,460 421,794 Total expenses 1,684,739 1,605,836 3,290,576 Income (loss) from operations 1,767,677 (1,605,836 ) 161,841 Other (expense) income Interest expense (11,858 ) (272,299 ) (284,156 ) Gain or loss asset disposition (925,556 ) (925,556 ) Other expense - - - Debt discount expense - (248,175 ) (248,175 ) Total other (expense) income (937,413 ) (520,474 ) (1,457,887 ) Income (loss) before minority shareholder interest 830,264 (2,126,310 ) (1,296,046 ) Loss applicable to minority shareholder interest (113,138 ) - (113,138 ) Net income (loss) $ 943,402 $ (2,126,310 ) $ (1,182,908 ) 11 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-QSB and the Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. Certain statements contained herein may constitute forward-looking statements within the meaning of the Private Litigation Reform Act of 1995.These statements involve a number of risks, uncertainties and other factors that could cause actual results o differ materially, as discussed more fully herein. THIS REPORT ON FORM 10-QSB CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THE COMPANY'S ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THE RESULTS DISCUSSED IN SUCH FORWARD-LOOKING STATEMENTS. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In addition, words such as “believes,” “anticipates,” “expects” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements or events, or timing of events, to differ materially from any future results, performance or achievements or events, or timing of events, expressed or implied by such forward-looking statements.We cannot assure that we will be able to anticipate or respond timely to the changes that could adversely affect our operating results in one or more fiscal quarters.Results ofoperations in any past period should not be considered indicative of results to be expected in future periods.Fluctuations in operating results may result in fluctuations in the price of our securities. In the event we need to raise additional financing, there can be no assurance that any such financing will be available on acceptable terms.If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected.Debt financing will increase expenses and must be repaid regardless of operating results.Equity financing could result in dilution to existing stockholders. Some of the more prominent known risks and uncertainties of our business are set forth below.However, this section does not discuss all possible risks and uncertainties to which we are is subject, nor can it be assumed that there are not other risks and uncertainties which may be more significant. · Our losses from period to period; · Our former dependence on the warehouse lines of credit which the Company has eliminated; · Our need for additional funding sources so that our ability to originate and fund loans is not impaired and · Our ability to compete with banks and other mortgage lenders that are significantly larger. Overview Shearson Financial Network, Inc., (The "Company") is a direct-to-consumer mortgage broker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences ("mortgage loans" and "home equity loans"). The Company has acquired and intends to acquire other businesses in the direct-to consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call center support and operational management necessary to properly integrate more acquisitions in order to establish and support a national network.The Company has also recently expanded its loan servicing operations and has contracted with several mortgage pool owners to service those pools of loans. This provides additional sources of revenue to the Company. Recently, the mortgage banking industry has undergone a severe restriction of its credit facilities available to mortgage bankers due to the collapse of the sub-prime loan market. Financial institutions, such as warehouse lenders, have responded by raising the capital costs necessary to bank a loan in their facility. These increases make the costs of banking a loan substantially more expensive and has an adverse affect on the Company’s liquidity. Additionally, many loan products carry an additional risk of not being purchased at a profit during the current market conditions as investors remain nervous. Loans which we may bank and which may subsequently not be sold at par plus a margin represent a substantial risk to our liquidity. The Company has therefore eliminated all mortgage banking activities and no longer supports a wholesale or retail mortgage banking operation. All other loans originated by the Company are brokered to our over 100 correspondents which reduces risk on sale, but also improves our liquidity. 12 Table of Contents Results of Operations Three Months Ended September 30, 2007 as Compared to the Three Months Ended September 30, 2006 Net revenues from origination and/or sale of loans decreased 76.7% or $3.7 million to $1.1 million for the quarter ended September 30, 2007 from $4.8 million for the quarter ended September 30, 2006.The decrease is due to the elimination of the wholesale and mortgage banking revenue. Total operating expenses decreased $3.1 million or 83% to $632,000 for the quarter ended September 30, 2007, from $3,755,000 for the quarter ended September 30, 2006.The decrease is related to a reduction in professional fees of $1.5 million, decrease in wages of $852,000, and a decrease in depreciation of $24,597 or 16%, and an decrease in SGA of $751,000.The decrease in expenses is attributable to the elimination of personnel and operational overhead associated with the previous mortgage banking and wholesale lending divisions, which were eliminated. Income from operations increased $1 million, to $491,000 for the quarter ended September 30, 2007 as compared to a loss from operations of$528,000 for the quarter ended September 30, 2006.The increase is attributable to the decrease in revenues, offset by an additional $1 million decrease in expenses. Interest expense increased $30,000or 34.2% for the quarter ended September 30, 2007 as compared to the quarter ended September 30, 2006.The increase is related to the increase in long-term convertible notes of $1,000,000.Debt discount expense increased $83,029, related to the beneficial debt conversion of the long-term note.The loss applicable to the minority shareholder interest of $75,743, represents the 15% of the loss not attributable to the Company from its 85% interest in Allstate Home Loans, Inc.Loss from sale of mortgage loans was approximately $939,000 for the quarter ended September 30, 2007, as compared to $0 for the quarter ended September 30, 2006.The loss is attributable to the reduction in market interest to purchase mortgage loans on the secondary market for a profit caused by the sub-prime industry collapse. We had net loss of $724,000 for the quarter ended September 30, 2007 as compared to net income of $1.9 million for the same quarter of 2006.For the quarter ended September 30, 2007, the Company generated income from operations of $491,000 offset by interest expense, debt discount expense and loss from the sale of mortgages of $1.1 million adjusted by the loss attributable to Allstate Home Loans or minority shareholder interest of $75,743. For the quarter ended September 30, 2006, the Company recorded forgiveness of debt of $2.6 million offset by a loss from operations of $528,000 and interest expense of $87,000. Nine Months Ended September 30, 2007 as Compared to the Nine Months Ended September 30, 2006 Net revenues from origination and/or sale of loans decreased 40.2% or $2.6 million to $3.9 million for the nine months ended September 30, 2007 from $6.6 million for the nine months ended September 30, 2006.The decrease in revenues can be attributed to the elimination of the wholesale and mortgage banking revenue. Total operating expenses decreased $4.5 million or 58.1% to $3.3 million for the nine months ended September 30, 2007 as compared to $7.8 million for the nine months ended September 30, 2006.The decrease is related to a reduction in wages of $1.2 millionor 45.6%, a decrease in professional fees of $2.7 million or 83.3% and a decrease in depreciation of $39,234 or 8.5%, decrease in SGA of $602,000 or 40.7%.The decrease is attributable to the elimination of the personnel and operational overhead associated with the previous mortgage banking and wholesale lending divisions, which were eliminated. Income from operations increased $3.6 million or 105%, to a income of operations of $172,000 for the nine months ended September 30, 2007 as compared to a loss from operations of$3.4 million for the nine months ended September 30, 2006.The increase is attributable to the decrease in revenues offset by a larger decrease in expenses. 13 Table of Contents Interest expense increased 185,000 or 53.7% for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006.The increase is related to the increase in long-term convertible debt of $1,000,000.Debt discount expense increased $248,175, related to the beneficial debt conversion of the long term debt.The loss applicable to the minority shareholder interest of $113,138, represents the 15% of the loss not attributable to the Company from its 85% interest in Allstate Home Loans, Inc. We had a net loss of $1.2 million for the nine months ended September 30, 2007 as compared to net income of $4.0 million for the nine months ended September 30, 2006.For the nine months ended September 30, 2007, the Company generated income from operations of $172,000, interest expense of 248,156, debt discount expense of 248,175 and loss due to sale of mortgage loans of $926,000 adjusted by the loss attributable to Allstate Home Loans or minority shareholder interest of $113,138. For the nine months ended September 30, 2006, the Company recorded forgiveness of debt of $7.8 million offset by a loss from operations of $3.4 million and interest expense of $185,000. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis.Recently, the mortgage banking industry has undergone a severe restriction of its credit facilities available to mortgage bankers due to the collapse of the sub-prime loan market. Financial institutions, such as warehouse lenders, have responded by raising the capital costs necessary to bank a loan in their facility. These increases make the costs of banking a loan substantially more expensive and has an adverse affect on the Company’s liquidity. Additionally, many loan products carry an additional risk of not being purchased at a profit during the current market conditions as investors remain nervous. Loans which we may bank and which may subsequently not be sold at par plus a margin represent a substantial risk to our liquidity. The Company has therefore restricted its mortgage banking activities and only intends to bank loans for which it has firm purchase commitments. Further, we are only using warehouse credit lines which allow the Company to fund at 100% of the loan amount advanced. All other loans originated by the Company are brokered to our over 100 correspondents which reduces risk on sale, but also improves our liquidity.The Company has therefore eliminated all mortgage banking activities and no longer supports a wholesale or retail mortgage banking operation All other loans originated by the Company are brokered to our over 100 correspondents which reduces risk on sale, but also improves our liquidity. Our ability to broker mortgage loans depends on maintaining approvals with the various lenders through whom we broker loans. If the Company were to lose these approvals, it would be unable to broker loans and therefore would suffer a substantial loss of revenue to the business. Further, lenders to whom we broker loans may at any time terminate our brokerage relationship for any reason and may do so without advance notice. Losing a substantial number of these lender relationships could result in a substantial negative impact to the Company. Our ability to bank and purchase mortgage loans has depended on our ability to secure warehouse lines of credit with acceptable terms. We have eliminated any new mortgage banking activity and no longer bank any of our loans on warehouse banking credit line. This reduces our liquidity requirements substantially as the Company no longer needs to advance brokerage commissions and expenses ahead of our receipt of funds from the lenders at loan closing. We have a warehouse loan agreement with Warehouse Onewhich provides a warehouse credit facility of up to $10 million. On August 1st 2007, the Company was informed that Warehouse One was ceasing operations and would no longer accept loans. Shearson Home loans was instructed by Warehouse One to liquidate its remaining loans on the credit facility as soon as possible. As of September 30, 2007, the balance on this facility was $0. Allstate Home Loans, Inc., which the Company acquired 85% of the outstanding stock on July 29, 2006, has a line of credit with Residential Funding Corporation, (“RFC”).The RFC line of credit is a $30 million facility, charges interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans and Shearson Financial Network, IncThe facility contains restrictive covenants of which tangible net worth must be greater than $4,000,000, debt leverage ratio must not exceed 15:1 and which cash must not be less than $800,000.Allstate Home Loans, Inc. currently does not meet cash requirements and was not current with its interest payments which resulted in an event of default.The facilities are collateralized by the related mortgage loans receivable.At September 30, 2007, the outstanding balance was $0. 14 Table of Contents Historically we have funded operations through a combination of borrowings and issuance of stock. We currently intend to retain our earnings for the foreseeable future to help increase our liquidity.Management continues to explore investment alternatives to aid in its liquidity, but there can be no reliance made on such. Management currently believes that cash flows from operations should be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2007 however, if they are not, management will seek equity funding from the public capital markets.The company has no plans to raise additional capital through the capital markets at this time Cash Flows During the first nine months of fiscal 2007 and 2006 we had net cash provided by (used for) operating activities of $19,611,172 and ($38,934,146), respectively.The primary sources of net cash provided by was a decrease in mortgage loans held for sale of $19.8 million, increase in receivables of $810,000, increase in accounts payable of $117,000, stock based expenses of $811,000,increase in interest payable of $302,000, decrease in minority shareholder interest of $113,000, depreciation of $422,000 decrease in other assets of $223,000, offset by the net loss of $1,183,000 for the nine month period ending September 30, 2007.The primary sources of net cash used in operating activities was stock based expenses of $3.4 million, forgiveness of debt of $7.8 million, debt discount expense of $73,000, increase in accounts receivable of $754,000, increase of mortgage loans held for sale of $31.3 million, increase in loan receivable of $742,000, increase in other assets due to the unamortized debt discount of $927,000, increase in prepaid expenses of $60,000, increase in goodwill of $5.3 million, decrease in accounts payable of $492,000, increase in minority shareholder interest of $224,000 and an increase in interest payable of $167,000. Net cash used for investing activities during the first nine months of fiscal 2007 and 2006 was $0 and $416,000, respectively. Net cash used for financing activities for the nine months ended September 30, 2007 was $19.7 million. This consisted primarily of net payments under the warehouse lines of credit of $19.4 million and payments of notes payable of $258,000. Net cash provided by financing activities for the nine months ended September 30, 2006 was $7.9 million. This consisted of $31.5 million on advances from lines of credit, proceeds related to related notes payable of $40,550, proceeds of notes payable of $1.4 million, payments of notes payable of $475,000, issuance of stock for settlement of payable of $409,890, increase in capital for Allstate acquisition of $1.9 million, exercise of warrant for $1,726, issuance of stock for debt settlement of $5,850, issuance of common stock for $202,568 and issuance of preferred stock of $4.3 million. As of December 31, 2006, the Company has a net operating loss carry forward of approximately $22,608,821 for tax purposes, which will be available to offset future taxable income.If not used, this carry forward will begin to expire in 2017. Regulatory Trends The regulatory environments in which we operate have an impact on the activities in which we may engage, how the activities may be carried out and the profitability of those activities.Therefore, changes to laws, regulations or regulatory policies can affect whether and to what extent we are able to operate profitably.For example, proposed state and federal legislation targeted at predatory lending could have the unintended consequence of raising the cost or otherwise reducing the availability of mortgage credit for those potential borrowers with less than prime-quality credit histories, thereby resulting in a reduction of otherwise legitimate sub-prime lending opportunities. 15 Table of Contents Item 3A(T). Controls and Procedures As required by SEC rules, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer. Based on this evaluation, these officers have concluded that the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) are effective to ensure that our controls and procedures are adequate. There were no significant changes to our internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation. Disclosure controls and procedures are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.
